no. \D,1VD
Sl^kjMA.PETITIONER
                                                              IN THE TEXAS COURT



VS.                                                           OF


THE STATE OF TEXAS,
        RESPONDENT                                  §         CRIMINAL APPEALS

                      MOTION FOR EXTENSION OF TIME TO FILE PDR


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Comes now, sAoVIiAA          N\c f^&A \         Petitioner, and files this motion for an extension
of sixty- (60) days in which to file a Petition for Discretionary Review. In support of this motion,
Petitioner shows the Court the following:
                                                   I.

        The Petitioner was convicted in the "y^f*^ District Court of HiR'CVV'tOcYON              County,
Texas ofthe offense of ftf6. A fy&lk in Cause No. ^0,700
styled The State of Texas vs. ApL^Vft (nA^N^A) The Petitioner appealed to the Court of
Appeals, T^                Supreme Judicial District, Appeal No. Q~7- H'O QZ Sfi Cjfa .
The case was affirmed on p"!^ ",2-Ql 5                          •
                                                   n.

        The present deadline for filing the Petition for Discretionary Review is£n" \^'^-0^S • The
Petitioner has not requested any extension prior to this request.




         RECEIVED IN
 COURT OF CRIMINAL APPEALS
                                                                                         FILED IN
                                                                              COURT OF CRIMINAL APPEALS
         SEP 01 2015
                                                                                       SEP 03 2015
      Abel Acosta,Clerk
                                                                                   Abel Acosta, Clerk
                                                 III.

       Petitioner's request for an extension is based upon the following facts: Petitioner was not
informed ofthe decision of the Courtof Appeals in affirming hiscaseuntil OS'1^ "^*°^5        . Since
that time Petitioner has been attempting to gain legal representation in this matter. His attorney on
the appeal, Qo^Alp T2C/VlQA\{Mo                   has informed Petitioner that he will not represent
him on the Petition for Discretionary Review.
       WHEREFORE, Petitioner prays this Court grant this motion and extend the deadline for filing
the Petition for Discretionary Review in Cause No. 1Q, rPQ                    to i€H $",3-^15 .

                                                  Respectfully submitted,



                                                  Petitioner Pro Se
                                                  TDCJ# iiS$Hl2-
                                                  Texas Department of Criminal Justice
                                 CERTIFICATE OF SERVICE


       I, \ArJ V' frA^/Oft/Vi ^do hereby certify that a true and correct copy ofthe above and
foregoing Motion for Extension of Time to File a Petition for Discretionary Review, has been
forwarded by United States Mail, postage prepaid, first class, to the State Prosecuting Attorney,
P. O. Box 12405, Austin, TX 78711, and the District Attorney for (WqJaI^iJ                County,
Texas on the 1-%     day of AQw s4            -    . 20j5

                                                      J*J^ UC^ *—v
                                                Petitioner Pro Se
                                                                                            RECEIVED IN
                                                                                       COURT OF CRIMINAL APPEALS
                                                                                             SEP 012015

                                                                                          AbelAcosta,Clerk
                                       Date:D^Mr^0t5



Mr. Abel Acosta, Clerk
Court of Criminal Appeals
PO Box 12308
Austin, TX 78711

Dear Mr. Acosta:


        Enclosed please find my pro se Petitioner's Motion for Extension of Time to File a Petition
for Discretionary Review. Please file this Motion with the papers of this case and bring it to the
attention of the Court.


        Please date-stamp this letter and return it to me at my address shown below.

        I also request that you notify me of the Court's ruling on my Motion.

                                                      Sincerely,



                                                       (JJUo mc^J)
                                                       Petitioner Pro Se
                                                      TDCJ# 0^5^7.2-
                                                      Texas Department of Criminal Justice
                                                      Unit: YVbhMzfot**
                                                      Address:     iZo5S £S>'Z-           ,